Citation Nr: 1820240	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lower right abdominal pain/hernia.  

4.  Entitlement to service connection for a back condition. 

5.  Entitlement to service connection for lower right abdominal pain/hernia. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1983 to July 1987.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, continued the Veteran's noncompensable rating for his service-connected pseudofolliculitis barbae and denied reopening his claims for service connection for a lumbosacral strain and lower right abdominal pain/hernia.  The claims for service connection were reopened in August 2014 following the submission of new and material evidence, but they were denied once again.  The Veteran perfected his appeal in October 2014.

Although the RO reopened the claims for entitlement to service connection for a lumbosacral strain and lower right abdominal pain/hernia, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned Veteran's Law Judge during a June 2017 videoconference hearing.  A transcript is of record.  Following the hearing, the Veteran submitted additional documents in support of his claims and he waived his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of that evidence in the first instance. 

The Board notes that the Veteran initially claimed service connection for back pain which the RO re-characterized as a lumbosacral strain.  Since then, other diagnoses have been documented in the record demonstrating that the scope of this claim should be construed more broadly as a back condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue accordingly.

The issues of entitlement to a compensable rating for pseudofolliculitis barbae, entitlement to service connection for a back condition and entitlement to service connection for lower right abdominal pain/hernia are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2011 rating decision, the Columbia, South Carolina RO denied service connection for a lumbosacral strain (claimed as back pain).  The Veteran did not perfect his appeal within the prescribed time limit and, therefore, the March 2011 decision became final. 

2.  Evidence received since the March 2011 rating decision relates to previously unestablished elements of the claim for service connection for a back condition and raises a reasonable possibility of substantiating the claim. 

3.  In a March 2011 rating decision, the Columbia, South Carolina RO denied service connection for lower right abdominal pain/hernia.  The Veteran did not perfect his appeal within the prescribed time limit and, therefore, the March 2011 decision became final. 

4.  Evidence received since the March 2011 rating decision relates to previously unestablished elements of the claim for service connection for lower right abdominal pain/hernia and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that denied service connection for a lumbosacral strain (claimed as back pain) is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back condition has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  The March 2011 rating decision that denied service connection for lower right abdominal pain/hernia is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for lower right abdominal pain has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  With respect to the Veteran's petitions to reopen claims for entitlement to service connection, the Board is granting such.  Therefore, no further discussion regarding VCAA notice or assistance duties is required. 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett, 83 F.3d 1383-84.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review it.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the new evidence relates specifically to the reason why the claim was last denied.  Instead, it should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  

In November 2010, the Veteran brought claims for service connection for a lumbosacral strain (claimed as back pain) and lower right abdominal pain/hernia.  In a March 2011 rating decision, the RO denied both claims.  Evidence available at that time included service treatment records and a VA examination for each condition.  In issuing its denial, the RO relied on the findings of the VA examiner.  With regard to the Veteran's back pain, the examiner explained that the Veteran currently suffered from a lumbosacral strain, but it is less likely than not related to service because the Veteran was treated only once during service for back pain and there was no indication of a chronic condition.  With regard to the Veteran's lower right abdominal pain/hernia, the examiner noted that the Veteran sought medical treatment in service for a "possible hernia," but he found no objective evidence of a current disability.

The Veteran filed a timely Notice of Disagreement in February 2012 and the Statement of the Case was issued in November 2012.  The decision became final in January 2012, 60 days after the issuance of the Statement of the Case.  In April 2013, three months after the deadline to file had passed, the Veteran filed a VA Form 9 in an attempt to perfect his appeal.  In May 2013, the RO informed the Veteran that the appeal period for his claims expired, and treated his VA Form 9 as an informal petition to reopen his claims for entitlement to service connection. 

With regard to the Veteran's back condition, evidence received subsequent to the March 2011 rating decision include additional treatment records that indicate the Veteran has since experienced arthritis changes and that he was diagnosed with additional back disabilities, including lumbar degenerative disc disease, radiculopathy, and mild degenerative stenosis.  A treatment note from June 2013 indicates that the Veteran insisted his back pain worsened since his previous MRI in June 2012.  In addition, the Veteran provided testimony at his June 2017 hearing regarding his efforts to self-treat his pain for several years after service.

This evidence is new, as it was not received by the RO in March 2011 when the prior final decision was rendered.  Presumed credible, this evidence indicates the Veteran may have a current back condition that has been chronic since service, and thus it at least triggers VA's duty to assist by providing a medical examination. 

With regard to the Veteran's lower right abdominal pain/hernia, the Veteran submitted documents indicating that he was diagnosed with an inguinal hernia in September 2014 and that he proceeded with surgery in January 2017.  This evidence is new, as it was not received by the RO at the time of the previous final decision.  Presumed credible, it demonstrates that the Veteran has a current disability, which is a yet unestablished fact necessary to substantiate his claim.

For these reasons, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a back condition and service connection for lower right abdominal pain/hernia have been received, and the claims are reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to rendering a decision on these matters.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a back condition is granted.  

New and material evidence having been received, the petition to reopen the claim for service connection for lower right abdominal pain/hernia is granted.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for additional development. 

VA's duty to assist claimants in substantiating a claim for VA benefits includes a duty to make reasonable efforts to assist a Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C. §§5103A; 38 C.F.R. § 3.159(c).  It also includes a duty to obtain a medical examination or opinion when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  When VA undertakes to provide an examination or opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for entitlement to a compensable rating for pseudofolliculitis barbae, the Veteran was provided VA examinations in February 2011, March 2012 and May 2013.  Each examination noted no presence of scars and no use of systemic medication during the previous 12 months.  However, at his June 2017 hearing, the Veteran testified and provided supporting medical records indicating that the treatment methodology for his condition had changed.  Specifically, he demonstrated that, in May 2017, his private physician administered Kenalog injections instead of, or in addition to, corticosteroid and other medicated creams applied to the skin surface.  The Veteran also testified that he experienced painful scarring and discoloration as a result of his condition and he provided medical records that appear to substantiate the presence of scars.  

Turning first to the Veteran's Kenalog treatment, the Board notes that the Veteran's pseudofolliculitis barbae is currently rated as noncompensable, in part, by analogy to dermatitis under Diagnostic Code (DC) 7806.  DC 7806 provides that compensable ratings are warranted at 10, 30 and 60 percent depending on the duration of the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Conversely, a noncompensable rating is warranted if only topical therapy is required to treat the condition.  See 38 C.F.R. § 4.118, DC 7806.  Recently, the Federal Circuit clarified that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 862 F.3d 1351, 1355 (2017).  A topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole  Johnson, 862 F.3d 1355.  

Unfortunately, the testimony and medical records provided by the Veteran are unclear as to the duration and extent of the Veteran's Kenalog therapy and, therefore, the Board is unable to determine whether these injections are "systemic therapy" such that a compensable rating for pseudofolliculitis barbae is warranted.  In addition, the painful scarring and discoloration alleged by the Veteran, in conjunction with the Veteran's new treatment regime, suggests that his condition has worsened since his last VA examination nearly five years ago.  Accordingly, the Board finds that a remand is warranted to acquire updated treatment records and to provide the Veteran with a new examination to fully evaluate his treatment regime and the severity of his condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
A remand is also necessary to obtain new examinations with regard to the Veteran's claims for service connection for a back condition and lower right abdominal pain/hernia.  With regard to the former, as discussed above, medical records not previously before the Board indicate that the Veteran now has additional diagnoses related to his back and that his back pain has significantly worsened since his VA examination in February 2011.  With regard to the latter, medical records indicate that the Veteran was recently diagnosed with an inguinal hernia.  Accordingly, the February 2011 examination for both conditions is inadequate to decide the claim because it is based on inaccurate facts.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (It is the factually accurate, fully articulated, sound reasoning for a conclusion that contributes to the probative value of a medical opinion).  New examinations are required to clarify the nature and etiology of the Veteran's back condition and to assess whether the Veteran's lower right abdominal pain/hernia is related to service.  

Finally, a remand is necessary to acquire additional treatment records identified by the Veteran but not yet associated with the claims file.  At his February 2011 VA examination, the Veteran indicated that he was treated by a private physician, Dr. Schlaefer, at Palmetto Health Baptist, beginning 16 years ago, but these records have not been obtained.  Similarly, the Veteran indicated that he is being treated by Dr. Grice for his hernia, but the Veteran submitted only 4 pages of treatment records following his June 2017 hearing.  VA's duty to notify and assist claimants in substantiating a claim for VA benefits includes a duty to make reasonable efforts to assist a Veteran in securing private treatment records necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  A remand is required to obtain these documents. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for pseudofolliculitis barbae, a back condition and lower right abdominal pain/hernia.  The evidence obtained, if any, should be associated with the claims file.
2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his pseudofolliculitis barbae, back condition and lower right abdominal pain/hernia.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  Once the aforementioned development is completed, schedule another VA compensation examination to ascertain the severity and manifestations of the Veteran's service-connected pseudofolliculitis barbae.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the observations provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's pseudofolliculitis barbae under the rating criteria.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected, scarring, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required.  The examiner is specifically asked to describe the extent and duration of the Veteran's Kenalog injection therapy that began in May 2017 and whether that treatment has continued. 

If the examiner is unable to distinguish between the symptoms associated with the service-connected pseudofolliculitis barbae and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

4.  After the development in #1 and #2 is completed, schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's current back disabilities and lower right abdominal pain, to include an inguinal hernia diagnosed in September 2014.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination.  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe all current disorders affecting the Veteran's back and lower right abdominal region, to include his recently diagnosed inguinal hernia.

As to each identified back disability, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury, or whether it manifested to a degree of 10 percent within one year from date of termination of service. 

As to each identified disorder affecting his lower right abdominal region, to include an inguinal hernia diagnosed in September 2014, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering these opinions, the examiner(s) must consider and address the Veteran's statements and testimony, including his June 2017 hearing testimony concerning his reported in-service injuries and self-treatment following service. 

The examiner is advised that the Veteran is competent to report that he suffered injuries in service and that he experienced continued symptomatology during and since service.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner(s) must provide a reason.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


